Citation Nr: 0915164	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
December 1957, and from May 1958 to May 1966.  He also had 
subsequent service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, the Veteran requested a de novo review by the RO in 
November 2004, the RO issued a new rating decision in March 
2005, a statement of the case was issued in March 2005, and a 
substantive appeal was received in May 2005.

Although on the Veteran's VA Form 9, received by VA in May 
2005, a Board hearing was requested, the Veteran later 
clarified through correspondence received in August 2006 and 
September 2007 that a Board hearing was no longer desired.


FINDING OF FACT

Cardiovascular disability did not originate in service, or 
for many years thereafter, and is not otherwise etiologically 
related to service.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by two 
letters dated in October 2002, and by a third letter dated in 
October 2003.  These notifications substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The Board notes that the 
correspondences did not notify the Veteran as to the 
information and evidence necessary to substantiate a claim of 
service connection on a secondary basis.  The record 
reflects, however, that the Veteran does not contend that his 
cardiovascular disability is due to his service-connected 
vertigo.  Rather, the Board is addressing that theory of 
service connection because it was raised by the record.  
Notably, however, the single reference to a possible link to 
vertigo is contained in a November 2001 examination report, 
which predates the Veteran's September 2002 claim for 
cardiovascular disability.  Moreover, service connection was 
not in effect for vertigo until February 2004, long after the 
Veteran submitted the current claim and was provided with 
requisite VCAA notice.  Under these circumstances, the Board 
finds that supplementary VCAA notice to address secondary 
service connection is not required.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.  The 
Board finds that there were no defects with respect to the 
timing of the VCAA notices, and the contents of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records and private medical records.  The Board 
notes that VA was informed by the Social Security 
Administration that records could not be located for the 
Veteran; any further attempts to obtain such records would be 
futile.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in May 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

A Board hearing was initially requested in May 2005, but the 
Veteran subsequently withdrew his request in August 2006 and 
September 2007.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
cardiovascular disability.  The Veteran contends that his 
cardiovascular disability began during active duty.  He does 
not contend that his claimed disorder, including any 
associated myocardial infarctions, was incurred during any 
period of active duty for training or inactive duty training 
in the Air National Guard.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.                           

Factual Background

During the Veteran's service entrance examination in May 
1958, he stated that he was "in good health" and expressly 
denied heart trouble of any sort.  The examiner evaluated the 
Veteran's heart as clinically normal and found the Veteran 
qualified for induction.

Service treatment records show that the Veteran was seen in 
July 1960, when he experienced a "funny feeling" on his 
left chest after playing ball.  The examiner found the 
Veteran's heart to have normal rate and rhythm.  The service 
record documents treatment by medication with return to duty, 
and instructions to return if he experienced precordial pain.  
During a periodic medical examination in July 1965, the 
Veteran described his present health as "good" and reported 
experiencing palpitation or a pounding heart, depression or 
excessive worrying, and nervous trouble.  The etiology of the 
palpitations was not determined, but mental exertion was 
noted.  The Veteran also reported family problems in 
connection with his excessive worrying and nervousness.  The 
examiner found the Veteran qualified for service.  In October 
1965, the Veteran sought treatment for an "excessive heart 
beat."  The record shows that the Veteran had been nervous 
and had a fast heart rate, and anxiety was noted.  Service 
treatment records document treatment for various other 
complaints during the Veteran's remaining time in active 
duty, but there was no reference to any ongoing heart 
problems.

During the Veteran's military separation examination in April 
1966, he described his present health as "very good."  The 
Veteran reported that during his divorce proceedings, from 
August 1965 to November 1965, he experienced nervousness, 
depression, worrying, and palpitation of the heart, but had 
not had trouble since that time frame.  On examination, the 
heart was clinically evaluated as normal.  The examiner 
ultimately found the Veteran qualified for separation.

While in the New York Air National Guard, the Veteran 
underwent a medical examination in July 1973, where he noted 
"present health excellent" and expressly denied heart 
trouble, palpitation or pounding heart, pain or pressure in 
chest, high or low blood pressure, depression or excessive 
worry, and nervous trouble of any sort.  After normal results 
from an electrocardiogram (EKG), the examiner diagnosed the 
Veteran's heart as clinically normal.

The Veteran's private medical records, covering the period 
from March 1996 to May 2004, show that he sought medical 
treatment for cardiovascular problems numerous times since 
March 1996.  The records document that he has suffered from 
at least five acute myocardial infarctions and underwent 
angioplasty in 1987.  The Veteran reported that he suffered 
his first myocardial infarction in May 1978.  None of the 
private records address the etiology of the Veteran's 
cardiovascular disability.

The Veteran's VA medical records, covering the period from 
January 2001 to February 2007, document current 
cardiovascular disability and note a history dating back to 
1978.  These records do not address the etiology of the 
current cardiovascular disability.

In November 2001, VA administered an ear disease examination 
in connection with claims for service connection for 
bilateral hearing loss, tinnitus, and vertigo.  The examiner 
reported that the Veteran's history of heart disease began in 
1976.  The examiner commented that the Veteran had coronary 
artery disease suggesting general arteriosclerosis, which was 
most likely "related" to the vertigo.

In January 2004, VA conducted a medical examination in 
connection with the Veteran's vertigo claim.  Review of the 
claims file was conducted.  The examiner did not opine as to 
the etiology of the Veteran's cardiovascular disability.  
However, the examiner noted that vertigo developed in 1996 
and opined that the vertigo was related to the Veteran's 
already service-connected tinnitus.  Based on this opinion, 
VA subsequently granted service connection for vertigo as 
secondary to service-connected tinnitus. 

VA requested a medical examination in connection with the 
Veteran's cardiovascular disability, which was administered 
in May 2007.  During the examination, the Veteran reported 
that as far as he remembered he had suffered five heart 
attacks, with the first occurring in 1978, and that it 
required hospitalization.  The examiner diagnosed the Veteran 
as having coronary artery disease, essential hypertension 
without proteinuria, and history of stroke with lacunar 
infarct without paralysis.  The examiner concluded that the 
Veteran's current coronary artery disease had not been caused 
by the palpitations he had experienced during military 
service, given that the palpitations during service were due 
to anxiety and that the prior EKG and other parameters were 
negative for coronary artery disease.  The examiner further 
concluded that the coronary artery disease was not likely the 
continuation of the process that occurred during active duty.  
The examiner also concluded that the Veteran's history of 
stroke with lacunar infarct without paralysis was not caused 
by any service connected condition.

Analysis

Although the service treatment records document medical 
treatment for heart complaints in July 1960 and October 1965, 
no additional complaints relating to the heart were noted at 
discharge.  In fact, on his discharge examination the Veteran 
denied having any heart problems after November 1965, and the 
medical examiner found his heart to be clinically normal.  It 
thus appears that neither the Veteran nor the examiner 
believed that there was any pertinent medical problem related 
to his heart at that time.

The post-service evidence is silent for any reference to 
cardiovascular disability until 1976.  The lack of any post-
service medical records until ten years after leaving active 
duty is probative to the issue of chronicity of the 
disability.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Although the Veteran attempts to link his current 
cardiovascular disability to service, as a lay person, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  Accordingly, the 
Veteran's lay statements as to etiology are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  To the extent he intends to suggest he has had 
cardiovascular problems since service, the Board finds his 
account to be inconsistent with the other evidence of record, 
including the negative separation examination, the Veteran's 
express denial of heart trouble of any sort in July 1973, the 
normal results from the July 1973 EKG, and the length of time 
between active duty and the Veteran's first myocardial 
infarction in May 1978.

The Board notes some inconsistency in the medical record.  
The examiner from the May 2007 examination concluded that the 
Veteran's cardiovascular disability was not caused by 
service, whereas the examiner from the November 2001 
examination suggested  that the cardiovascular disability was 
most likely related to the Veteran's vertigo (for which 
service connection is in effect).  The Board notes that the 
November 2001 examination was requested to determine the 
etiology of the claimed ear disability, whereas the May 2007 
examination was requested for the specific purpose of 
determining the etiology of the claimed cardiovascular 
disability.  The conclusion from the November 2001 
examination did not include supporting data or a reasoned 
medical explanation.  Nor did that examiner have the 
opportunity to review the Veteran's private medical records.  
The conclusion from the May 2007 examination included 
supporting data and a reasoned medical explanation.  The 
examiner's conclusion was based on a more complete record 
(including the Veteran's private medical records) which 
suggested that the palpitations during service were due to 
anxiety and that an EKG and other parameters were negative 
for coronary artery disease.  Therefore, the Board finds that 
VA's May 2007 examination, which did not find a nexus between 
the cardiovascular disability and service or service-
connected disability, is more probative of the medical 
question at issue.  The Board further finds it significant 
that a January 2004 examiner (with the benefit of review of 
the claims file) determined that the Veteran's vertigo was 
causally related to the Veteran's service-connected tinnitus.  
It should also be noted that the record suggests that the 
cardiovascular disease was manifested a number of years 
before the vertigo, thus arguing against a finding that 
vertigo caused the cardiovascular disease.  Based on the 
January 2004 and May 2007 opinions, the Board finds that the 
preponderance of the competent evidence is against a finding 
that the Veteran's cardiovascular disability is proximately 
due to or aggravated by any service-connected disability. 

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against service connection 
for the Veteran's cardiovascular disability.  The evidence 
against such a link includes the normal evaluation of the 
Veteran's heart during his separation examination, the normal 
evaluation of the Veteran's heart during a July 1973 
examination, the long period of time between service and the 
initial documentation of cardiovascular disability, and the 
opinion from VA's May 2007 examination.  The evidence in 
favor of a link includes the Veteran's statements and the 
opinion from VA's November 2001 examination.  The Board has 
the authority to discount the weight and probity of evidence 
in light of its inherent characteristics and its relationship 
to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, and for the reasons 
described above, the Board assigns more probative value to 
the May 2007 opinion than to the November 2001 opinion.

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for cardiovascular disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for cardiovascular disability is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


